Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 NEW ULM TELECOM, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Table of Contents NEW ULM TELECOM, INC 27 North Minnesota Street New Ulm, Minnesota 56073 (507) 354-4111 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON THURSDAY, MAY 26, 2011 The Annual Meeting of the Shareholders of New Ulm Telecom, Inc. (the Company) will be held at Turner Hall , located at 102 South State Street in New Ulm, Minnesota, on Thursday May 26, 2011 at 10:00 a.m., Central Daylight Time, for the following purposes: To elect the two Directors named in the attached proxy statement to serve for ensuing three-year terms; Ratify Olsen Thielen & Co., Ltd. as our independent registered public accounting firm and auditors for 2011; and To transact such other business as may properly come before the meeting or any adjournment thereof. The Board of Directors has fixed the close of business on March 31, 2011, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. BY THE ORDER OF THE BOARD OF DIRECTORS NEW ULM TELECOM, INC. /s/ Barbara A.J. Bornhoft Barbara A.J. Bornhoft - Corporate Secretary New Ulm, Minnesota April 20, 2011 INFORMATION CONCERNING SOLICITATION AND VOTING  YOUR VOTE IS IMPORTANT. Whether or not you expect to attend the meeting, please sign and date the proxy and return it promptly in the enclosed envelope, or use the option to vote by Internet or telephone. If you choose to return the proxy card by mail, we have enclosed an envelope, for which no postage is required if mailed in the United States. You may also vote your shares electronically either over the Internet at www.proxyvote.com or by touch tone telephone at 1-800-690-6903. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 26, 2011. This Proxy Statement, along with the New Ulm Telecom, Inc. 2010 Annual Report and Annual Report on Form 10-K are available free of charge on the following website: www.proxyvote.com 1 TABLE OF CONTENTS Page INFORMATION CONCERNING SOLICITATION AND VOTING 1 QUESTIONS AND ANSWERS 3 PROPOSAL 1  ELECTION OF DIRECTORS 6 CORPORATE GOVERNANCE 14 THE BOARD OF DIRECTORS AND COMMITTEES 17 NON-EMPLOYEE DIRECTOR COMPENSATION 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 EXECUTIVE COMPENSATION 20 COMPENSATION POLICY 22 REPORT OF COMPENSATION COMMITTEE ON EXECUTIVE COMPENSATION 25 AUDIT COMMITTEE DISCLOSURE 26 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 27 REPORT OF AUDIT COMMITTEE 28 PROPOSAL 2  RATIFICATION OF OLSEN THIELEN & CO., LTD. AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 30 ANNUAL REPORT ON FORM 10-K 31 SHAREHOLDER PROPOSALS FOR 2 31 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING 31 OTHER MATTERS 31 2 Table of Contents NEW ULM TELECOM, INC 27 North Minnesota Street New Ulm, Minnesota 56073 (507) 354-4111 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON THURSDAY, MAY 26, 2011 QUESTIONS AND ANSWERS What is the purpose of this Proxy Statement? This proxy statement is being made available to shareholders beginning on or about April 20, 2011 in connection with the Board of Directors (Board) of the Company, for the solicitation of proxies for the Annual Meeting of Shareholders and any adjournment thereof, to be held commencing at 10:00 a.m., Thursday, May 26, 2011 at Turner Hall, located at 102 South State Street, New Ulm, Minnesota. Who can vote? Record holders of the Company’s common stock at the close of business on March 31, 2011 are entitled to vote at this Annual Meeting. Shareholders are entitled to one vote for each share held on the March 31, 2011 record date. On that date, there were 5,115,435 shares outstanding. In addition, shareholders have the right to cumulate votes in the election of Directors, as described on page 6. How do I vote? Registered Shareholders. If your shares are registered in your name, you may vote in person or by proxy. If you decide to vote by proxy, you may do so in ONE of the following three ways: • By Internet – You may vote using the Internet at the website www.proxyvote.com. You can transmit the voting instructions via electronic delivery of the information up until 10:59 p.m., Central Time, the day before the Annual Meeting, or May 25, 2011. Use the proxy card when accessing the web site and follow the instructions to obtain the records and to create an electronic voting instruction form. • By telephone – You may vote by using the toll-free telephone number, 1-800-690-6903. Using a touch-tone telephone, you can transmit the voting instructions up until 10:59 p.m., Central Time, the day before the Annual Meeting, or May 25, 2011. Use the proxy card when you call and follow the instructions provided. • By mailing – You may vote your shares by marking, signing, dating and returning your Proxy Card in the postage paid envelope provided, addressed to New Ulm Telecom, Inc., c/o Broadridge. Proxy cards must be received by Broadridge on or before May 25, 2011. The Internet and telephone voting procedures have been set up for your convenience and have been designed to authenticate your identity, allow you to give voting instructions and confirm that those instructions have been recorded properly. 3 Table of Contents Whether you choose to vote over the Internet, by telephone or by mail, you can specify whether your shares should be voted for both, one or neither of the nominees for Director. You can also specify whether you want to vote for or against, or abstain from voting for, the ratification of the appointment of the independent registered public accounting firm. If you make these specifications, your shares will be voted in accordance therewith. If you sign, date and return your Proxy Card, but do not specify how you want to vote, your shares will be voted FOR the election of all Director Nominees and FOR the ratification of the appointment of the independent auditors. Beneficial Owners/Nominee Shares. If your shares are held by a bank, broker, trustee or some other nominee, that entity will give you separate voting instructions. If you do not provide voting instructions to your nominee, your shares will not be voted in the election of Directors. Registered shareholders and beneficial owners of shares held in street name may also vote in person at the Annual Meeting. If you are a registered shareholder and attend the Annual Meeting, you may deliver your completed proxy card in person.
